—Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Kuffner, J.), rendered December 14, 1989, convicting him of burglary in the second degree and grand larceny in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The background of this case is detailed in the decision on the appeal of the codefendant George Franco, with whom the defendant joined for purposes of the pretrial suppression hearing (see, People v Franco, 192 AD2d 719 [decided herewith]), and it need not be repeated here.
The defendant’s claim that he was denied the right to appear before the Grand Jury is without merit, since he did not serve written notice of his intent to testify upon the District Attorney (see, CPL 190.50 [5] [a]; People v Harris, 150 AD2d 723). Similarly, the defendant’s motion to dismiss the indictment upon the ground that he was denied the right to testify before the Grand Jury was properly denied, inasmuch as he not only failed to properly request that right, but also delayed in making his written motion to dismiss the indictment on that ground until several months after his arraignment (see, CPL 190.50 [5] [c]; 210.45 [1]).
The sentence imposed was neither harsh nor excessive. Bracken, J. P., Fiber, Ritter and Santucci, JJ., concur.